Citation Nr: 0931471	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  03-13 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen the Veteran's claim of entitlement to service 
connection for a bilateral knee disorder.  

2.  Entitlement to a compensable disability evaluation for 
the Veteran's right (major) fifth finger fracture residuals.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARINGS ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The Veteran had active duty for training from June 3, 1977, 
to November 12, 1977, and active service from August 1980 to 
August 1984.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision of the 
Nashville, Tennessee, Regional Office (RO) which determined 
that new and material evidence had not been submitted to 
reopen the Veteran's claim of entitlement to service 
connection for a bilateral knee disorder to include 
degenerative arthritis; denied service connection for low 
back pain; and denied an increased disability evaluation for 
the Veteran's right (major) fifth finger fracture residuals.  
In March 2003, the RO denied a total rating for compensation 
purposes based on individual unemployability.  In January 
2004, the RO denied service connection for a neck disorder, a 
right shoulder disorder, and a right elbow disorder.  

In March 2005, the Veteran was afforded a videoconference 
hearing before the undersigned Veterans Law Judge.  In August 
2005, the Board determined that new and material evidence had 
been received to reopen the Veteran's claim of entitlement to 
service connection for a bilateral knee disorder; denied 
service connection for a bilateral knee disorder on the 
merits; denied service connection for a neck disorder, a 
right shoulder disorder, a right elbow disorder, and lower 
back pain; and denied both an increased evaluation for the 
Veteran's right (major) fifth finger fracture residuals and a 
total rating for compensation purposes based on individual 
unemployability.  The Veteran subsequently appealed to the 
United States Court of Appeals for Veterans Claims (Court).  



In January 2007, the Court granted the Parties' Joint Motion 
for Remand; vacated that portion of the Board's August 2005 
decision which denied a compensable evaluation for the 
Veteran's right (major) fifth finger fracture residuals; 
remanded that issue to the Board for additional action; and 
dismissed the remaining issues on appeal.  In August 2007, 
the Board remanded the issue of an increased evaluation for 
the Veteran's right (major) fifth finger fracture residuals 
to the RO for additional action.  

The Veteran subsequently sought to reopen his claim of 
entitlement to service connection for a bilateral knee 
disorder.  In February 2008, the RO, in pertinent part, 
determined that new and material evidence had not been 
received to reopen the Veteran's claim of entitlement to 
service connection for a bilateral knee disorder.  

The issue of the Veteran's entitlement to service connection 
for a chronic bilateral knee disorder to include arthritis 
and meniscal tears is REMANDED to the Department of Veterans 
Affairs Regional Office.  The RO will notify the Veteran if 
further action is required on his part.  


FINDINGS OF FACT

1.  In August 2005, the Board determined that new and 
material evidence had been received to reopen the Veteran's 
claim of entitlement to service connection for a bilateral 
knee disorder and denied the claim on the merits.  The 
Veteran subsequently appealed to the Court.  In January 2007, 
the Court dismissed his appeal.  

2.  The documentation submitted since the August 2005 Board 
decision is new and material and raises a reasonable 
possibility of substantiating the Veteran's claim when 
considered with the evidence previously of record.  


3.  The Veteran's right (major) fifth finger fracture 
residuals have been objectively shown to be manifested by no 
more than subjective complaints of pain and numbness; a full 
range of motion of the fifth finger without pain; well-healed 
metacarpal fracture residuals with a subtle curvature of the 
metacarpal bone; and no actual or functional impairment.  


CONCLUSIONS OF LAW

1.  The August 2005 Board decision which determined that new 
and material evidence had been submitted to reopen the 
Veteran's claim of entitlement to service connection for a 
bilateral knee disorder and denied the claim on the merits is 
final.  New and material evidence sufficient to reopen the 
Veteran's claim of entitlement to service connection for a 
bilateral knee disorder has been presented.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5108, 7104 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a), 20.1105 (2008).  

2.  The criteria for a compensable evaluation for the 
Veteran's right (major) fifth finger fracture residuals have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. § 4.71a, Diagnostic Codes 5156, 
5227, 5230 (2002, 2008); 38 C.F.R §§ 3.102, 3.159, 
3.321(b)(1), 3.326(a), 4.10, 4.40, 4.45 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that the VA will 
seek to provide; and (3) inform the Veteran about the 
information and evidence the Veteran is expected to provide.  
The notice must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court 
clarified that adequate VCAA notice where a claimant is 
seeking an increased evaluation requires that the VA notify 
the claimant that: (1) he or she must provide, or ask the VA 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the diagnostic code under which the claimant is to be 
evaluated contains criteria necessary for entitlement to a 
higher disability evaluation which would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability evaluation will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask the VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  

In reviewing the Veteran's application to reopen his claim of 
entitlement to service connection for a bilateral knee 
disorder and an increased evaluation for his right (major) 
fifth finger fracture residuals, the Board observes that the 
RO issued VCAA notices to the Veteran in November 2002, 
December 2007, and May 2008 which informed him that his claim 
of entitlement to service connection for a bilateral knee 
disorder had been previously denied, the reasons for the 
denial, the evidence needed to support an application to 
reopen a claim of entitlement to service connection, and the 
criteria for an increased evaluation for right (major) fifth 
finger fracture residuals in effect after August 26, 2002; 
what actions he needed to undertake; and how the VA would 
assist him in developing his application and claim.  The 
December 2007 VCAA notice was issued prior to the February 
2008 RO determination that new and material evidence had not 
been received to reopen the Veteran's claim of entitlement to 
service connection for a bilateral knee disorder.  

In reference to his claim for an increased evaluation for his 
right fifth finger fracture residuals, the Board notes that 
the Veteran was not provided adequate VCAA notice.  The VCAA 
notice was issued following the rating decision denying an 
increased evaluation and failed to comply with the 
requirements of Vazquez-Flores in that it did not address the 
relevant criteria under the provisions of the Rating Schedule 
in effect prior to August 26, 2002.  Nonetheless, the Board 
finds that these deficiencies do not constitute prejudicial 
error as the record reflects that a reasonable person could 
be expected to understand what was needed to substantiate the 
claim after reading the April 2003 statement of the case 
(SOC) and the March 2008 supplemental statement of the case 
(SSOC).  The Veteran demonstrated actual knowledge of the 
relevant schedular criteria at both the July 2002 hearing 
before a VA hearing officer and the March 2005 
videoconference hearing before the undersigned Veterans Law 
Judge.  Indeed, the Veteran specifically testified as to the 
functional and actual limitation of motion of his right fifth 
finger.  As the Veteran clearly had actual knowledge of the 
use of the Rating Schedule and the applicable criteria for an 
increased evaluation for right (major) fifth finger fracture 
residuals, the VA's failure to provide him with proper VCAA 
notice does not constitute prejudicial error.  Shinseki v. 
Sanders, 556 U.S. ___ (2009).  

The VA has attempted to secure all relevant documentation.  
There remains no issue as to the substantial completeness of 
the Veteran's application and claim.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R §§ 3.102, 
3.159, 3.326(a) (2008).  Any duty imposed on the VA, 
including the duty to assist, has been met.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006); Kent v. Nicholson, 20 Vet.App. 1; 
(2006); Shinseki v. Sanders, 556 U.S. ___ (2009).  


II.  Application to Reopen

When a Veteran requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made and, if it is, as 
to whether it provides a basis for allowing the claim.  An 
adverse determination as to either question is appealable.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 20.1105 
(2008).  

A.  Prior RO and Board Decisions

In May 1998, the RO determined that the Veteran's claim of 
entitlement to service connection for bilateral knee pulled 
ligaments and tendons was not well-grounded and denied the 
claim.  In May 1998, the Veteran was informed in writing of 
the adverse decision and his appellate rights.  The Veteran 
did not submit a notice of disagreement (NOD) with the 
decision.  

The evidence upon which the RO formulated its May 1998 rating 
decision may be briefly summarized.  The Veteran's service 
treatment records make no reference to a chronic knee 
disability or other knee abnormality.  In his February 1998 
Veteran's Application for Compensation or Pension (VA Form 
21-526), the Veteran advanced that he "pulled ligaments and 
tendons in knees during PT conditioning, basic training, no 
residuals."  

The Veteran subsequently sought to reopen his claim of 
entitlement to service connection for a bilateral knee 
disorder.  In May 2000, the RO determined that new and 
material evidence had not been received to reopen the 
Veteran's claim of entitlement to service connection for a 
bilateral knee disorder.  In May 2000, the Veteran was 
informed in writing of the adverse decision and his appellate 
rights.  The Veteran did not submit a NOD with the decision.  

The additional documentation received after the May 1998 
rating decision consisted of service personnel records, VA 
clinical documentation, private clinical documentation, and 
written statements from the Veteran.  An August 1999 VA 
treatment record states that the Veteran presented a history 
of having sustained pulled ligaments and tendons in his knees 
in 1977 while in the Army.  Contemporaneous X-ray studies of 
the knees were reported to be within normal limits.  VA 
clinical documentation dated in November 1999 and February 
2000 indicates that the Veteran presented a history of an 
inservice bilateral knee injury and "arthritis [bilateral] 
knees/hips x few years."  An impression of osteoarthritis 
was advanced.  

The Veteran subsequently sought to reopen his claim of 
entitlement to service connection for a bilateral knee 
disorder.  In August 2005, the Board determined that new and 
material evidence had been received to reopen the Veteran's 
claim of entitlement to service connection for a bilateral 
knee disorder and denied the claim on the merits as "even if 
the Veteran sustained knee injuries during active duty for 
training, these injuries were acute and transitory" and 
there was "no persuasive evidence showing the Veteran's 
current bilateral knee disabilities are related to disease or 
injury incurred during service." 

The evidence considered by the Board in reaching its August 
2005 decision may be briefly summarized.  A February 2000 VA 
X-ray study revealed findings consistent with mild 
degenerative arthritis of both knees.  An April 2000 
treatment record from R.C.T., M.D., conveys that the Veteran 
presented a history of arthritis of the knee being treated by 
the VA.  No knee abnormalities were identified.  A December 
2000 written statement from M. W. B. reflects that he had 
participated in basic training with the Veteran in June 1977 
and July 1977.  He witnessed the Veteran injure both knees 
during physical training.  Mr. B. recalled that: the Veteran 
went to the medical clinic; treating military medical 
personnel wrapped his knees; and he was placed on a physical 
profile.  An August 2001 VA physical evaluation notes that 
the Veteran reported that he "blew out both knees in basic 
training."  The Veteran was diagnosed with bilateral knee 
"degenerative joint disease/osteoarthritis."  VA magnetic 
resonance imaging studies of the knees dated in April 2002 
revealed findings consistent with right knee and left knee 
medial meniscal tears.  Clinical documentation from S. N. P., 
M.D., dated in April 2002 and May 2002 states that the 
Veteran reported that he had injured both knees in 1977 
during active service.  The Veteran was diagnosed with right 
knee and left knee medial meniscal tears.  The transcripts of 
a July 2002 hearing before a VA hearing officer and a March 
2005 videoconference hearing before the undersigned Veterans 
Law Judge relate that the Veteran testified that he had 
sustained a chronic bilateral knee disability in 1977 when he 
jumped over a ditch during basic training.  

B.  New and Material Evidence

Title 38 of the Code of Federal Regulations (2008) states, in 
pertinent part, that:

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2008).  

The Court has elaborated on what constitutes "new and 
material evidence."  New evidence is not that which is 
cumulative of other evidence already present in the record.  
In determining whether new and material evidence has been 
submitted, the Board must consider the specific reasons for 
the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 
(1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence submitted since the August 2005 Board decision 
denying service connection for a bilateral knee disorder 
consists of photocopies of the Veteran's service treatment 
and personnel records and M. W. B.'s December 2000 written 
statement; VA examination and clinical documentation; private 
clinical documentation; and written statements from the 
Veteran and the Veteran's associates.  An August 2008 written 
statement from R. D. S., M.D., relates that the Veteran 
presented a history of an inservice bilateral knee injury 
sustained during basic training.  The Veteran was noted to 
have "been seen and evaluated for knee problems for both 
right and left degenerative disc disease (sic) and meniscal 
injury."  Dr. S. opined that "it would appear that his knee 
pain is directly related to his military service and the 
injury which he received in 1977."  

Dr. S.'s August 2008 written statement raises an etiological 
relationship between active service and the Veteran's chronic 
bilateral knee disabilities.  The Board previously denied 
service connection for a bilateral knee disorder as it found 
that the Veteran's inservice knee injuries, if any, were 
"acute and transitory in nature" and there was no competent 
evidence that the Veteran's chronic bilateral knee 
disabilities were related to "disease or injury incurred 
during service."  Therefore, the Board finds that the 
Veteran's private physician's statement constitutes new and 
material evidence in that it is of such significance that it 
raises a reasonable possibility of substantiating the 
Veteran's claim when considered with the evidence previously 
of record.  As new and material evidence has been received, 
the Veteran's claim of entitlement to service connection for 
a bilateral knee disorder is reopened.  


III.  Right Fifth Finger Fracture Residuals

A.  Historical Review

The Veteran's service treatment records note that he was 
right-handed.  Army clinical documentation dated in May 1981 
indicates that the Veteran struck a wall with his right hand 
and sustained a right fifth distal metacarpal fracture with 
ventral displacement of the fragment.  The Veteran's fracture 
was reduced and his right hand was placed in a cast.  In 
February 1998, the RO established service connection for 
right 5th finger fracture residuals; assigned a 
noncompensable evaluation for that disability; and 
effectuated the award as of February 23, 1998.  

B.  Increased Evaluation

Disability evaluations are determined by comparing the 
Veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  Prior to August 26, 
2002, favorable or unfavorable ankylosis of the fifth finger 
of either hand warranted a noncompensable evaluation.  A 
noncompensable disability rating was the only schedular 
rating available for this disorder.  However, the schedule 
indicated that extremely unfavorable ankylosis would be rated 
as amputation under Diagnostic Codes 5152 through 5156.  
Ankylosis was considered to be extremely unfavorable when all 
of the joints of the finger were in extension or extreme 
flexion or when there was rotation and angulation of the 
bones.  38 C.F.R. § 4.71a, Diagnostic Code 5227 (2002).   In 
order to classify the severity of ankylosis and limitation of 
motion of the fifth finger, it is necessary to evaluate 
whether motion is possible to within two inches (5.1 
centimeters) of the median transverse fold of the palm.  See 
38 C.F.R. § 4.71 and 4.71a, Multiple Fingers: Favorable 
Ankylosis (2002).  If the veteran is able to do so, the 
rating will be for favorable ankylosis, otherwise 
unfavorable.

On August 26, 2002, the Secretary of VA amended the portions 
of the Schedule For Rating Disabilities applicable to finger 
disabilities including fracture residuals.  Under the amended 
rating schedule, a noncompensable evaluation is warranted for 
any limitation of motion of the little (fifth) finger of 
either hand.  38 C.F.R. § 4.71a, Diagnostic Code 5230 (2008).  
The new rating criteria also provide a noncompensable 
evaluation for ankylosis of the little finger, whether it is 
favorable or unfavorable.  38 C.F.R. § 4.71a, Diagnostic Code 
5227, as amended by 67 Fed. Reg. 48784-48787 (July 26, 2002).  
Again, a noncompensable rating is the only schedular rating 
available for this disorder.  

The Court had clarified that "where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to appellant should ... 
apply unless Congress provided otherwise or permitted the 
Secretary ... to do otherwise and the Secretary did so."  
Cohen v. Brown, 10 Vet. App. 128, 139 (1997) citing Fugere v. 
Derwinski, 1 Vet. App. 103, 109 (1990).  

In a precedent opinion dated April 10, 2000, the General 
Counsel of VA concluded that when a provision of the Rating 
Schedule is amended while a claim for an increased evaluation 
under that provision is pending, the Board should first 
determine whether the amended regulation is more favorable to 
the Veteran.  If so, the retroactive application of the 
amended regulation is governed by 38 U.S.C.A. § 5110(g) (West 
2002) which provides that the VA may award an increased 
evaluation based on a change in the regulation retroactive 
to, but no earlier than, the effective date of the amended 
regulation.  In such situations, the Board should apply the 
prior version of the regulation for the period prior to the 
amendment and utilize the amended regulation for the period 
on and after the effective date.  VAOPGPREC 3-2000.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2008).  

The RO must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. 
§ 4.40 (2008), which requires the VA to regard as "seriously 
disabled" any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Evaluations shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2008).  

A July 1999 VA treatment record states that the Veteran 
complained of right "small" finger joint pain, swelling, 
and immobility.  He clarified that his symptoms were 
exacerbated by inclement weather.  Treating medical personnel 
observed no joint deformities.  

In his July 2000 claim for an increased evaluation, the 
Veteran reported that he experienced right hand numbness.  

At a July 2002 hearing before a VA hearing officer, the 
Veteran testified that his right fifth finger fracture 
residuals were manifested by right hand radiating pain, 
swelling, and numbness.  

An August 2002 VA treatment record states that the Veteran 
complained of chronic weakness in the right hand ulnar 
distribution.  On examination of the right hand, the Veteran 
exhibited no right hand weakness or atrophy.  

At an October 2002 VA examination for compensation purposes, 
the Veteran complained of intermittent radiating right fourth 
and fifth metacarpal area pain; associated ring and little 
finger numbness; and reduced right hand grip strength.  The 
Veteran's claims file was not available for review.  On 
examination of the right fifth finger and the right hand, the 
Veteran exhibited normal ranges of motion with the ability to 
touch the tip of the fifth finger to the median tranverse 
fold of the hand and to make a tight fist and decreased 
sensation to pinprick over the little finger.  
Contemporaneous nerve conduction and electromyographic 
studies of the right upper extremity were reported to be 
within normal limits.  Contemporaneous X-ray studies of the 
right hand revealed findings consistent with old fourth and 
fifth metacarpal fractures with minimal arthritis.  An 
assessment of a "history of fracture of the right fourth and 
fifth metacarpals with normal hand, wrist, and arm dexterity 
with intermittent pain in the hand radiating up the arm" was 
advanced.  
In his May 2003 Appeal to the Board (VA Form 9), the Veteran 
advanced that:

X-ray proves both ring finger & little 
fingers are ankylosis (sic) and should 
have been paying 10% for five years.  

At the March 2005 videoconference hearing before the 
undersigned Veterans Law Judge, the Veteran testified that he 
experienced limitation of motion of his right little finger.  

At a January 2008 VA examination for compensation purposes, 
the Veteran complained of right hand numbness.  He reported 
that he dropped items due his right hand numbness.  The 
Veteran's claims files were reviewed.  On examination of the 
right hand, the Veteran exhibited a normal range of motion of 
flexion to 90 degrees at the metacarpophalangeal joint "with 
negative DeLuca criteria;" full strength; and no flexion 
deformities.  The examiner observed "he has no space 
between" the tip of the fingers and the thumb or the 
proximal transverse crease of the palm.  The Veteran was 
diagnosed with "fracture of the right metacarpal 
bone-healed."  

At a June 2008 VA examination for compensation purposes, the 
Veteran complained of intermittent right little finger 
numbness and reduced right hand strength.  He reported that 
testing had attributed his right hand complaints to a neck 
disorder rather than his service-connected right fifth finger 
fracture residuals.  On examination of the right hand, the 
Veteran exhibited a range of motion of the right fifth 
metacarpophalangeal joint of 0 to 90 degrees without pain; a 
range of motion of the right fifth proximal interphalangeal 
joint of 0 to 100 degrees without pain; a range of motion of 
the right fifth distal interphalangeal joint of 0 to 70 
degrees without pain; and no decreased strength or dexterity, 
joint amputation or ankylosis, or gaps between the finger 
tips and either the tip of the thumb or the proximal 
tranverse crease of the hand.  Contemporaneous X-ray studies 
of the right fifth finger revealed a subtle curvature 
deformity of the distal metacarpal consistent with a history 
of an old healed fracture.  The Veteran was diagnosed with a 
"fracture of the right metacarpal bone-resolved."  The 
examiner commented that the Veteran's right fifth metacarpal 
fracture residuals did not affect his usual daily activities.  

In this case, regardless of which criteria are used to 
evaluate the Veteran's service-connected disorder, a 
compensable rating cannot be granted.  The prior rating 
criteria did not provide an evaluation for limitation of 
motion, and the new rating criteria only provide a 
noncompensable evaluation for any limitation of motion of the 
little finger, no matter how severe.  The Veteran's right 
little finger is not ankylosed.  The Veteran is clearly able 
to move the right little finger, and it is, therefore, not 
ankylosed.  Regardless, favorable ankylosis would only 
warrant a noncompensable rating under the old and new rating 
criteria.  There is certainly no basis for finding the 
severity of the Veteran's right little finger disability is 
equivalent to unfavorable ankylosis or amputation.  

The evidence shows the Veteran's subjective complaints of 
pain and numbness; a full range of motion of the fifth finger 
without pain; well-healed metacarpal fracture residuals with 
a consistent subtle curvature; and no actual or functional 
impairment.  The Veteran's subjective complaints of right 
hand numbness and weakness have been attributed to a 
nonservice-connected cervical spine disorder.  Such findings 
fall squarely within the relevant diagnostic criteria and do 
not warrant assignment of a compensable evaluation under 38 
C.F.R. § 4.71a, Diagnostic Code 5156, 5227 (2002).  Given 
that fact, referral for consideration of assignment of an 
evaluation on an extra-schedular basis is not warranted.  38 
C.F.R. § 3.321(b)(1) (2008).  Therefore, the Board concludes 
that a compensable evaluation is not warranted for the 
Veteran's right (major) fifth finger fracture residuals at 
any time during the pendency of this appeal.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  





	(CONTINUED ON NEXT PAGE)



ORDER

The Veteran's application to reopen his claim of entitlement 
to service connection for bilateral knee disorder is granted.  

An increased evaluation for the Veteran's right (major) fifth 
finger fracture residuals is denied


REMAND

In light of its reopening above, the Veteran's claim of 
entitlement to service connection for a chronic bilateral 
knee disorder to include degenerative arthritis and meniscal 
tears is to be determined following a de novo review of the 
entire record.  
The Veteran has not been afforded a recent VA examination for 
compensation purposes which encompasses his knees.  The VA's 
duty to assist includes, in appropriate cases, the duty to 
conduct a thorough and contemporaneous medical examination 
which is accurate and fully descriptive.  Floyd v. Brown, 9 
Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 
407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  The Board finds that a VA examination would be 
helpful in resolving the issues raised by the instant appeal.  

Accordingly, this case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination for compensation purposes in 
order to determine the nature and 
etiology of his chronic knee 
disabilities.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
chronic knee disability was initially 
manifested during active service/active 
duty for training; is etiologically 
related to the Veteran's alleged 
inservice bilateral knee trauma; or 
otherwise originated during active 
service/active duty for training.  

Send the claims folders to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.

2.  Then adjudicate the issue of service 
connection for a chronic bilateral knee 
disorder to include arthritis and 
meniscal tears on a de novo basis.  If 
the benefits sought on appeal remain 
denied, the Veteran and his attorney 
should be issued a supplemental statement 
of the case (SSOC) which addresses all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The Veteran 
should be given the opportunity to 
respond to the SSOC.

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West


 2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.  



____________________________________________
MICHELLE KANE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


